Appeal from a decision of the Workers’ Compensation Board, filed July 5, 1979, which established claimant’s wage rate on the basis of her actual earnings of $40.50 per week. The board found "that the claimant limited her employment to ten months a year, that the claimant was not engaged in dual employment or receiving two salaries, and that the wage rate should be fixed on the basis of her actual earnings of $40.50 per week.” The board’s decision is supported by substantial evidence and, therefore, claimant is not entitled to have her average weekly wage fixed pursuant to subdivision 3 of section 14 of the Workers’ Compensation Law (see Matter of Pfeifer v Parkside Caterers, 42 NY2d 59). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.